Determination of respondent Police Commissioner, dated March 22, 2001, revoking petitioner’s pistol licenses, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Nicholas Figueroa, J.], entered April 3, 2002), dismissed, without costs.
*480Respondent’s determination revoking petitioner’s handgun licenses must be confirmed since it was supported by substantial evidence of an assault by petitioner and of his violation of 38 RCNY 5-30 (c) (1), by failing to report that he had been arrested for menacing with a firearm (see Ricatto v Kelly, 303 AD2d 240 [2003]; Matter of Trimis v New York City Police Dept., 300 AD2d 162 [2002]). Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.